Exhibit 10.1

 

Execution Version

 

STOCKHOLDER SUPPORT AGREEMENT

 

STOCKHOLDER SUPPORT AGREEMENT, dated as of November 2, 2020 (this “Agreement”),
by and among InterPrivate Acquisition Corp., a Delaware corporation
(“InterPrivate”), and certain of the stockholders of Aeva, Inc., a Delaware
corporation (the “Company”), whose names appear on the signature pages of this
Agreement (each, a “Stockholder” and, collectively, the “Stockholders”).

 

WHEREAS, InterPrivate, WLLY Merger Sub Corp., a Delaware corporation and wholly
owned subsidiary of InterPrivate (“Merger Sub”), and the Company propose to
enter into, simultaneously herewith, a business combination agreement in the
form attached hereto as Exhibit B (the “BCA”; terms used but not defined in this
Agreement shall have the meanings ascribed to them in the BCA), which provides,
among other things, that, upon the terms and subject to the conditions thereof,
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company surviving the Merger as a wholly owned subsidiary of InterPrivate; and

 

WHEREAS, as of the date hereof, each Stockholder owns of record the number of
shares of Company Common Stock and Company Preferred Stock as set forth opposite
such Stockholder’s name on Exhibit A hereto (all such shares of Company Common
Stock and Company Preferred Stock and any shares of Company Common Stock and
Company Preferred Stock of which ownership of record or the power to vote is
hereafter acquired by the Stockholders prior to the termination of this
Agreement being referred to herein as the “Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1. Agreement to Vote. Subject to the earlier termination of this Agreement in
accordance with Section 6, each Stockholder, severally and not jointly, hereby
agrees, regardless of whether or not there shall have been a Company Adverse
Recommendation Change, as follows: (a) to vote at any meeting of the
stockholders of the Company, and in any action by written consent of the
stockholders of the Company (which written consent shall be delivered promptly,
and in any event within twenty-four (24) hours after the Company requests such
delivery, which request will only be made after the Registration Statement
becomes effective), all of such Stockholder’s Shares held by such Stockholder at
such time (i) in favor of the approval and adoption of the BCA and approval of
the Merger and all other transactions contemplated by the BCA (including but not
limited to approval of the Conversion of all Company Preferred Stock into
Company Common Stock subject to the occurrence of, and effective immediately
prior to, the Effective Time) and (ii) against any action, agreement or
transaction or proposal that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the BCA or that would reasonably be expected to result in the failure of
the Merger from being consummated; and (b) if such Stockholder holds any shares
of Company Preferred Stock, to vote at any meeting of the holders of the Company
Preferred Stock, and in any action by written consent of the holders of the
Company Preferred Stock (which written consent shall be delivered promptly, and
in any event within twenty-four (24) hours after the Company requests such
delivery, which request will only be made after the Registration Statement
becomes effective), all of such Stockholder’s shares of the Company Preferred
Stock held by such Stockholder at such time in favor of the approval of the
Conversion of all Company Preferred Stock into Company Common Stock (subject to
the occurrence of, and effective immediately prior to, the Effective Time) as
contemplated by Section 3.01(b) of the BCA. Each Stockholder acknowledges
receipt and review of a copy of the BCA.

 



 

 

 

2. Termination of Stockholders’ Rights Agreement, Related Agreements. Each
Stockholder, by this Agreement, with respect to its Shares, severally and not
jointly, hereby agrees to terminate, subject to the occurrence of, and effective
immediately prior to, the Effective Time and provided that all Terminating
Rights (as defined below) between the Company or any of its subsidiaries and any
other holder of Company capital stock shall also terminate at such time, (a)
that certain Amended and Restated Investors’ Rights Agreement dated as of August
23, 2019 among the Company and the stockholders of the Company named therein
(the “Investors’ Rights Agreement”), (b) that certain Amended and Restated Right
of First Refusal and Co-Sale Agreement dated as of August 23, 2019 among the
Company and the stockholders of the Company named therein (the “ROFR and Co-Sale
Agreement”), (c) that certain Amended and Restated Voting Agreement dated as of
August 23, 2019 among the Company and the stockholders of the Company named
therein (the “Voting Agreement” and, together with the Investors’ Rights
Agreement and the ROFR and Co-Sale Agreement, the “Stockholder Agreements”), and
(d) if applicable to such Stockholder, any rights under any letter agreement
providing for redemption rights, put rights, purchase rights, information
rights, rights to consult with and advise management, inspection rights,
preemptive rights, Company Board observer rights or rights to receive
information delivered to the Company Board or other similar rights not generally
available to stockholders of the Company (the “Terminating Rights”) between such
Stockholder and the Company, but excluding, for the avoidance of doubt, any
rights such Stockholder may have that relate to any indemnification, commercial
or employment agreements or arrangements between such Stockholder and the
Company or any subsidiary, which shall survive in accordance with their terms.

 

3. Transfer of Shares. Each Stockholder, severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Shares or otherwise agree to do any of the foregoing, except for a sale,
assignment or transfer pursuant to the BCA or to another stockholder of the
Company that is a party to this Agreement and bound by the terms and obligations
hereof, (b) deposit any Shares into a voting trust or enter into a voting
agreement or arrangement or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement or (c) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, assignment, transfer (including by operation of
law) or other disposition of any Shares; provided that the foregoing shall not
prohibit the transfer of the Shares by a Stockholder to an affiliate of such
Stockholder, but only if such affiliate shall execute this Agreement or a
joinder agreeing to become a party to this Agreement.

 

4. No Solicitation of Transactions. Each of the Stockholders, severally and not
jointly, agrees not to directly or indirectly, through any officer, director,
representative, agent or otherwise, (a) solicit, initiate or knowingly encourage
(including by furnishing information) the submission of, or participate in any
discussions or negotiations regarding, any Company Acquisition Proposal or any
proposal or offer that would reasonably be expected to lead to a Company
Acquisition Proposal, or (b) participate in any discussions or negotiations
regarding, or furnish to any person, any information with the intent to, or
otherwise cooperate in any way with respect to, or knowingly assist, participate
in, facilitate or encourage, any unsolicited proposal that constitutes, or would
reasonably be expected to lead to, a Company Acquisition Proposal in violation
of the BCA. Each Stockholder shall, and shall direct its representatives and
agents to, immediately cease and cause to be terminated any discussions or
negotiations with any parties that may be ongoing with respect to any Company
Acquisition Proposal (other than the transactions contemplated by the BCA) to
the extent required by the BCA. Each Stockholder may respond to any unsolicited
proposal regarding a Company Acquisition Proposal by indicating that the Company
is subject to an exclusivity agreement and such Stockholder is unable to provide
any information related to the Company or entertain any proposals or offers or
engage in any negotiations or discussions concerning a Company Acquisition
Proposal for as long as the BCA remains in effect.

 



2

 

 

Notwithstanding anything in this Agreement to the contrary, (i) no Stockholder
shall be responsible for the actions of the Company or the Company Board (or any
committee thereof) or any officers, directors, employees and professional
advisors (each in their capacity as such) of the Company, including any such
persons that are also officers, directors, employees, representatives, or agents
of the Stockholder (the “Company Related Parties”), with respect to any of the
matters contemplated by this Section 4, (ii) no Stockholder makes any
representations or warranties with respect to the actions of any of the Company
Related Parties with respect to any of the matters contemplated by this Section
4, (iii) any breach by the Company of its obligations under Section 7.05(a) of
the BCA shall not be considered a breach of this Section 4 (it being understood
for the avoidance of doubt that each Stockholder shall remain responsible for
any breach by it or its Representatives (other than any such Representative that
is a Company Related Party) of this Section 4) and (iv) to the extent the
Company complies with its obligations under Section 7.05 of the BCA and
participates in discussions or negotiations with a Person regarding an Company
Acquisition Proposal, each Stockholder and/or any of its Representatives may
engage in discussions or negotiations with such Person to the extent that the
Company can act under Section 7.05 of the BCA.

 

5. Representations and Warranties. Each Stockholder, severally and not jointly,
represents and warrants to InterPrivate as follows:

 

(a) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Stockholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any encumbrance on any Shares (other than under
this Agreement, the BCA and the agreements contemplated by the BCA) or (iv)
conflict with or result in a breach of or constitute a default under any
provision of such Stockholder’s governing documents.

 

(b) As of the date of this Agreement, such Stockholder owns exclusively of
record and has good and valid title to the Shares set forth opposite such
Stockholder’s name on Exhibit A free and clear of any security interest, lien,
claim, pledge, proxy, option, right of first refusal, agreement, voting
restriction, limitation on disposition, charge, adverse claim of ownership or
use or other encumbrance of any kind, other than pursuant to (i) this Agreement,
(ii) applicable securities laws, (iii) the Company’s Certificate of
Incorporation and bylaws and (iv) the Stockholder Agreements, and as of the date
of this Agreement, such Stockholder has the sole power (as currently in effect)
to vote and right, power and authority to sell, transfer and deliver such
Shares, and such Stockholder does not own, directly or indirectly, any other
Shares.

 

(c) Such Stockholder has the power, authority and capacity to execute, deliver
and perform this Agreement and this Agreement has been duly authorized, executed
and delivered by such Stockholder.

 

6. Termination. Notwithstanding anything in this Agreement to the contrary, this
Agreement and the obligations of the Stockholders under this Agreement shall
automatically terminate upon the earliest of (a) the Effective Time; (b) the
termination of the BCA in accordance with its terms and (c) the effective date
of a written agreement of the parties hereto terminating this Agreement. Upon
termination of this Agreement, neither party shall have any further obligations
or liabilities under this Agreement; provided that nothing in this Section 6
shall relieve any party of liability for any willful material breach of this
Agreement occurring prior to termination. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

 



3

 

 

7. Miscellaneous.

 

(a) Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

 

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e-mail or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 7(b)):

 

If to InterPrivate, to it at:

 

InterPrivate Acquisition Corp.

c/o InterPrivate LLC

1350 Avenue of the Americas

New York, New York 10019

Attention: Brandon C. Bentley, General Counsel

Email: bbentley@interprivate.com

 

with a copy to:

 

Greenberg Traurig, LLP 333 SE 2nd Avenue, Suite 4400

Miami, Florida 33131

Attention: Alan I. Annex, Esq. Email: annexa@gtlaw.com

 

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

 

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d) This Agreement and any other Ancillary Agreement to which the Stockholder is
a party constitute the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof. This Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise), by any party without the prior
express written consent of the other parties hereto.

 



4

 

 

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. No Stockholder shall be liable for the breach by any other
Stockholder of this Agreement.

 

(f) This Agreement may not be amended, modified or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
signed by each of the parties hereto; provided, however, that an amendment,
modification or supplement to this Agreement that only affects a particular
Stockholder may be entered into by an instrument in writing signed by
InterPrivate and that particular Stockholder.

 

(g) The parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 

(h) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(i) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(j) Each Stockholder hereby authorizes the Company and InterPrivate to publish
and disclose in any announcement or disclosure required by the SEC such
Stockholder’s identity and ownership of Shares and the nature of such
Stockholder’s obligations under this Agreement; provided, that prior to any such
publication or disclosure the Company and InterPrivate have provided such
Stockholder with an opportunity to review and comment upon such announcement or
disclosure, which comments the Company and InterPrivate will consider in good
faith.

 

(k) At the request of InterPrivate, in the case of any Stockholder, or at the
request of the Stockholders, in the case of InterPrivate, and without further
consideration, each party shall execute and deliver or cause to be executed and
delivered such additional documents and instruments and take such further action
as may be reasonably necessary to consummate the transactions contemplated by
this Agreement.

 

(l) This Agreement shall not be effective or binding upon any Stockholder until
after such time as the BCA is executed and delivered by the Company,
InterPrivate and Merger Sub.

 

(m) Notwithstanding anything herein to the contrary, each Stockholder signs this
Agreement solely in such Stockholder’s capacity as a stockholder of the Company,
and not in any other capacity and, if applicable, this Agreement shall not limit
or otherwise affect the actions of any affiliate, employee or designee of such
Stockholder or any of its affiliates in his or her capacity as an officer or
director of the Company.

 

(n) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no Representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 7(n).

 

[Signature pages follow]

 



5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  INTERPRIVATE ACQUISITION CORP.               By: /s/ Ahmed M. Fattouh   Name:
Ahmed M. Fattouh   Title: Chairman and Chief Executive Officer

 

[Signature page to Stockholder Support Agreement] 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  ADAGE CAPITAL PARTNERS LP       By: /s/ Dan Lehan   Name:   Dan Lehan   Title:
Chief Operating Officer      

Address:

200 Clarendon St, 52nd Floor
Boston, MA 02116 

 



[Signature page to Stockholder Support Agreement]

 



 

 



 

  LUX VENTURES IV, L.P.       By: Lux Venture Partners IV, LLC, its general
partner       By: /s/ Peter Hebert   Name:   Peter Hebert   Title:  Managing
Member       Address:   1600, El Camino Real - Suite 290   Menlo Park,CA, 94025

 

[Signature page to Stockholder Support Agreement]

 



 

 

 

  LUX CO-INVESTMENT OPPORTUNITIES, L.P.       By: Lux Co-Invest Partners, LLC,
its general partner       By: /s/ Peter Hebert                              
Name: Peter Hebert   Title: Managing Member       Address:   1600 El Camino Real
– Suite 290   Menlo Park, CA, 94025   Attn: Segolene Scarborough (CFO)   Email:
Sego.scarborough@luxcapital.com

 

[Signature page to Stockholder Support Agreement]

 

 

 

 

  CANAAN XI LP       By: Canaan Partners XI LLC, its general partner       By:
/s/ Hrach Simonian   Name:   Hrach Simonian   Title:   Manager       Address:  
2765 Sand Hill Road   Menlo Park, CA 94025

 

[Signature page to Stockholder Support Agreement]

 

 

 

 

  By: /s/ Soroush Salehian Dardashti   Name:   Soroush Salehian Dardashti      
Address:   555 Ellis St.   Mountain View, CA 94301   Email: soroush@aeva.ai

 

[Signature page to Stockholder Support Agreement]

 



 

 

 

  By: /s/ Mina Rezk   Name:   Mina Rezk       Address:

 

[Signature page to Stockholder Support Agreement] 

 



 

 

 

EXHIBIT A

 

LIST OF STOCKHOLDERS

 

 

Name of Stockholder

  Number of Shares of Company Common Stock Owned   Number of Shares of Company
Preferred Stock Owned  Soroush Salehian Dardashti   2,674,500    0  Mina Rezk 
 4,972,500    0  Lux Co-Investment Opportunities, L.P.   0    160,784  Lux
Ventures IV, L.P.   38,427    3,198,982  Canaan XI LP   0    2,209,001  Adage
Capital Partners, LP   0    785,849 

 



 

 

 

EXHIBIT B

 

Business Combination Agreement

 

 

 

 



 

 